January14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 DONNAVAN RUSSELL WALTON AKA DONAVAN RUSSELL WALTON,
                       Appellant

NO. 14-13-00244-CR                          V.
NO. 14-13-00245-CR


                       THE STATE OF TEXAS, Appellee
                     ________________________________

     These causes were heard on the transcript of the records of the court below.
Having considered the records, this Court holds that there was no error in the
judgments. The Court orders the judgments AFFIRMED.
      We further order appellant pay all costs expended in the appeals.
      We further order this decision certified below for observance.